Citation Nr: 0615212	
Decision Date: 05/24/06    Archive Date: 06/02/06

DOCKET NO.  00-04 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a skin disorder. 
 
2.  Entitlement to service connection for left lower 
extremity and knee disability. 
 
3.  Entitlement to service connection for hiatal hernia. 
 
4.  Entitlement to service connection for headaches. 
 
5.  Entitlement to service connection for disability 
manifested by memory loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from September 1957 until 
September 1961.  

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from a December 1999 
rating decision of the VA Regional Office (RO) in St. Louis, 
Missouri that denied service connection for multiple 
disabilities, including those listed on the title page.  
Other issues that were on appeal included service connection 
for hearing loss and tinnitus which were granted by Board 
decision dated in July 2004.  The issue of entitlement to a 
10 percent evaluation based on multiple noncompensable 
service-connected disabilities under 38 C.F.R. § 3.324 that 
was also on appeal was rendered moot as a result the 
compensable evaluations subsequently assigned by the RO for 
hearing loss and tinnitus.  During the pendency of this 
appeal, service connection was also established for 
degenerative disc disease of the lumbar spine, rated 10 
percent disabling, by rating determination dated in January 
2006.

The veteran was afforded a personal hearing at the RO in May 
2000.  The transcript is of record.  




FINDINGS OF FACT

1.  The veteran does not have a skin disorder attributable to 
his period of military service.

2.  The veteran does not have left lower extremity or knee 
disability attributable to his period of military service.

3.  The veteran does not have hiatal hernia attributable to 
his period of military service.

4.  The veteran does not have disability manifested by memory 
loss attributable to his period of military service.


CONCLUSIONS OF LAW

1.  The veteran does not have a skin disorder that is the 
result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 (2005).

2.  The veteran does not have left lower extremity or knee 
disability that is the result of disease or injury incurred 
in or aggravated by active military service.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.303 (2005).

3.  The veteran does not have hiatal hernia that is the 
result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 (2005).

4.  The veteran does not have a disability manifested by 
memory loss that is the result of disease or injury incurred 
in or aggravated by active military service.  38 U.S.C.A. 
§§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was promulgated in November 2000 and has imposed 
new duties on VA to provide notice and assistance to 
claimants in order to help them substantiate their claims.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  

The Act and implementing regulations include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103; 
38 C.F.R. § 3.159(b) (2005).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c) (2005).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to adjudicate 
the claims has been accomplished.  As evidenced by the 
statement of the case, and the supplemental statements of the 
case, the appellant and his representative have been notified 
of the laws and regulations governing entitlement to the 
benefits sought, and informed of the ways in which the 
current evidence has failed to substantiate the claims.  
These discussions also served to inform him of the evidence 
needed to substantiate the claims.

The Board also finds that the statutory and regulatory 
requirement that VA notify a claimant of what evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be obtained by VA, has been met.  38 U.S.C.A. 
§ 5103(a); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159).  In letters to the 
appellant dated in July 2002, September 2002, June 2003 and 
July 2004, the RO informed him of what the evidence had to 
show to substantiate the claims, what medical and other 
evidence the RO needed from him, what information or evidence 
he could provide in support of the claims, and what evidence 
VA would try to obtain on his behalf.  The letters also 
advised him to submit relevant evidence or information in his 
possession.  38 C.F.R. § 3.159(b) (2005).

The United States Court of Appeals for Veterans Claims 
(Court) has held that notice required by 38 U.S.C.A. 
§ 5103(a), and 38 C.F.R. § 3.159(b), should generally be 
provided prior to the initial adverse decision on the claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  The 
Court went on to say, however, that its decision was not 
meant to invalidate any existing decision made prior to such 
notice, and indeed, that VA could satisfy VCAA notice 
requirements by ensuring that the proper notice was 
ultimately provided after the initial adverse decision on the 
claim.  Id, at 120, 122-4.  The Board does not find that any 
late notice under the VCAA requires remand to the RO.  
Nothing about the evidence or any response to the RO's 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.  
Additionally, while the veteran was not provided notice as to 
the potential ratings for the claimed disabilities or the 
criteria for award of effective dates, see Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), the Board does not have 
jurisdiction of these downstream issues.  Consequently, a 
remand is not necessary.

The Board finds that VA has made the required efforts to 
assist the appellant in obtaining the evidence necessary to 
substantiate his claims.  Extensive private clinical records 
have been received and associated with the claims folder.  
The veteran has been afforded multiple VA examinations, to 
include medical opinions.  He was afforded a personal hearing 
at the RO in May 2000 subsequent to which the case was 
remanded for further development.  Under the circumstances, 
the Board finds that further assistance is not required.  See 
38 U.S.C.A. § 5103A (a) (2).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303.  
To establish service connection, there must be evidence of an 
etiological relationship between a current disability and 
active military service.  See Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992), citing Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2005).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service or aggravated by service. 38 C.F.R. 
§§ 3.303, 3.306 (2005).

The veteran's service medical records show that he was a 
passenger on a motor scooter in June 1958 when it was rear 
ended by another vehicle.  He was thrown to the ground and 
became slightly dizzy but did not lose consciousness.  He was 
hospitalized and physical examination was shown to be 
essentially normal except for a laceration of the left 
forehead that was sutured, and multiple superficial abrasions 
of both hands and legs.  It was noted that neurological 
examination remained essentially negative.  In January 1961, 
a clinical entry indicated that he had struck his head the 
day before and was experiencing headaches.  Physical 
examination was unremarkable.  It was reported that his post-
injury course was unremarkable.  An assessment of contusion 
over the right eye was rendered.  He was prescribed an 
icepack.

Received in October 1999 was a claim for service connection 
for disorders that included memory loss, skin problems, 
hiatal hernia, and left leg and knee disability.

Subsequently received were extensive private clinical records 
showing that in 1988, the veteran was seen for a number of 
skin complaints including sores on the left side of his face 
and post-auricular area and neck, eruptions on his face, a 
recently itchy irritated lesion on the left upper chest that 
was reported to have been present for many years, a recently 
irritated nevus, and an irritation on the posterior scalp of 
several weeks duration.  It was noted that he was a hospital 
maintenance worker and had had a number of keratoses burned 
off in the past.  Following examination, diagnoses of 
folliculitis versus cyst on the scalp, actinic keratoses, 
possible photodermatitis, benign nevus and "SKs" were 
rendered.  The veteran received continuing treatment and 
work-up, including biopsy for various lesions and 
excoriations.  In August 1992, he was observed to have 
several large ulcerations on the right arm, shoulders and 
scalp diagnosed as superficial erosions, possibly self 
induced with overscrubbing.  He complained of cysts on his 
forehead and back of his neck in January 1993. 

The veteran underwent arthroscopy with medial meniscectomy 
and incision of Baker's cyst with oversewing of capsule at 
St. Mary's Hospital in July 1991.

In a comprehensive clinical report dated in May 2000 from M. 
E. Brothers, M.D., it was noted that the appellant developed 
a low back problem after lifting a rock at home with the 
eventual onset of left leg radicular symptoms.  It was 
reported that another complaint involved the left knee that 
was apparently injured at a hotel job leading to subsequent 
surgery.  The veteran said that he tended to get chest pain 
which he described as indigestion, and stated that he had a 
hiatal hernia.  It was noted that he had developed some skin 
problems, most notably depigmentation, in the 1980s through 
exposure to various chemicals while cleaning and treating 
boilers.  Following physical examination, diagnoses were 
provided that included previous history of meniscectomy, 
medial aspect, and left knee with excision of Baker's cyst.

The veteran's wife wrote in May 2000 that the appellant had 
suffered from various skin problems for over 40 years and 
that no one could find a reason for them.  She stated that 
she believed the symptoms stemmed from his years in the Coast 
Guard and the caustic chemicals he used at that time, as well 
as working in confined spaces without proper ventilation.  
She related that the veteran had severe memory loss that had 
worsened over the years.

The veteran presented testimony upon personal hearing on 
appeal in May 2000 to the effect that his duties in service 
involved exposure to diesel oil and boiler chemicals, and 
that this led to skin problems.  He stated that he developed 
left leg and knee problems from a motorcycle accident in 
1958.  The appellant testified that symptoms of hiatal 
hernia, including difficulty swallowing, belching, gassiness 
and a choking feeling began in service.  He stated that he 
began to have complaints that included continuing memory 
problems after head injury from the motorcycle accident in 
1958. 

Records dated in 1984 and 1987 from St. Mary's Hospital were 
received showing that the veteran was afforded diagnostic 
work-up, including upper gastrointestinal series, esophageal 
biopsy, and esophagram that revealed conditions that included 
hiatal hernia.

In August 2000, years prior to undergoing private magnetic 
resonance imaging (MRI), the veteran provided a history of 
headaches for 15 to 20 years.  Impressions included a likely 
intraventricular meningioma for which he subsequently 
underwent resection.  In a neurological consultation report 
dated that same month for the brain tumor, the physician 
stated that according to the veteran and his wife, he had 
begun to experience two to three years of problems with word 
finding and speech, as well as problems with headaches.  
Clinical history included a scooter accident that caused a 
scalp laceration of the left temporal area, as well as an 
industrial accident with scalp laceration in the right 
parietal area, both of which had been repaired.  

Photographs of the veteran were received in September 2001 
showing skin eruptions and lesions on various areas of his 
body.  

A VA joints examination was conducted in January 2005.  The 
veteran related that he had had left leg and knee pain for 
the past 20 or more years.  It was reported that he denied 
any accidents but that careful review of the claims folder 
showed that he had been involved in a motor scooter accident 
in 1958.  It was noted that he had sustained abrasions to his 
medial left knee, and that the examiner also indicated at the 
time that there was pain at the extremes of motion.  The 
examiner related that although denied by the veteran, there 
was also history of a knee injury in 1991 when the veteran 
worked at a hotel.  The appellant stated that he had had a 
Baker's cyst at that time.  He stated that since arthroscopy 
and medial meniscectomy of the knee, it had been painful and 
swelled intermittently, especially on use.  A comprehensive 
physical examination was performed followed by diagnoses of 
status post Baker's cyst removal, left knee, status post 
medial meniscectomy, left knee, and highly suspected 
degenerative arthritis of both knees.

The examiner provided an opinion that the veteran did have a 
motor scooter accident in 1958 and that there were abrasions, 
but no evidence of internal derangement of the knee at that 
time or any knee problem until 1991.  The examiner stated 
that the veteran's left knee pathology was not as likely as 
not service related by the information available.

The veteran was afforded a VA mental health examination in 
September 2005 and stated that he had been employed until 
1998 when he was unable to continue due to feeling confused, 
disoriented and overwhelmed.  He related that shortly after 
he stopped working, a brain tumor was discovered.  Upon 
referral for neuropsychiatric evaluation for complaints of 
memory deficit, it was noted that memory problems had 
increased since brain tumor surgery approximately three years 
before.  The veteran related that he had first noticed 
cognitive weaknesses in the military, and felt that it might 
have been due to working around boilers, exposure to 
asbestos, working around burning oil and/or exposure to loud 
gun noise.  He said that removing the tumor did not help his 
memory and that it was getting worse.  Following evaluation, 
it was found that he had marked deficits in cognitive 
abilities with memory especially impaired.  The examiner 
opined that based on a review of the claims folder and recent 
examination, the primary cause of the veteran's memory 
problems appeared to be his tumor and the surgery to remove 
it.  It was added that there was no clear connection between 
the reported environmental factors and subsequent memory 
problems.  

An examination for a hiatal hernia was performed in September 
2005.  With the concurrence of his wife, the veteran stated 
that difficulty with swallowing began between 1957 and 1961, 
and had steadily worsened since that time.  He related that 
every two to three days, he choked when he ate, and then 
vomited immediately after swallowing fluid or foods.  
Following review of service medical records and physical 
examination, diagnoses were rendered of esophageal stricture, 
resulting in esophageal obstruction and intermittent vomiting 
and acid reflux resulting in esophageal stricture.  The 
examiner commented that only the veteran's history, but not 
the service medical records connected this problem to 
service.  It was added that there was no evidence in the 
service medical records that the veteran was treated for 
dysphagia or gastrointestinal disturbances during his 
military service.  

The veteran underwent a dermatological examination in 
September 2005 and stated that his skin troubles started in 
the early 1970s.  The examiner related that a note in the 
claims folder indicated that the problems had begun in the 
1980s.  It was noted that the veteran's history was 
compromised by some mental confusion from having had brain 
tumor surgery.  It was reported, however, that history was 
pieced together by his memory with his wife's assistance.  
The veteran and his wife related that the first skin problems 
began around the left ear, and that since that time, he had 
had continuous lesions about the scalp, forearm, and 
shoulders and currently on the left leg.  It was reported 
that he had seen several dermatologists but that a definite 
diagnosis had not been made.  Following extensive background 
history and a comprehensive physical examination, a diagnosis 
of folliculitis with ulceration was rendered.  The examiner 
stated that the claims folder was carefully reviewed and that 
there was no indication of the veteran having skin pathology 
during his military service.  Photographs of the veteran were 
taken showing skin eruptions and lesions on various areas of 
his body.

1.  Service connection for skin problems and hiatal hernia.

In statements in the record and on personal hearing on 
appeal, the veteran has stated that he developed multiple 
skin problems in service as a result of his maintenance 
duties.  He has also said that he began to have esophageal 
symptoms during active duty that subsequently culminated in a 
diagnosis of hiatal hernia.  The Board points out, however, 
that there is no documentation of any symptoms or treatment 
for a skin disorder or hiatal hernia during service.  
Clinical evidence of skin problems or hiatal hernia is not 
shown until the 1980s.  

The Board notes that although the veteran's wife related in a 
May 2000 statement that her husband had had skin problems for 
over 40 years, in a private report dated in May 2000, the 
veteran himself was reported to have said that he developed 
skin symptoms in the 1980s after exposure to various 
chemicals while cleaning and treating boilers as a 
maintenance person.  No physician throughout the intervening 
years has attributed either of these conditions to active 
duty or any incident thereof.  Moreover, following review of 
the clinical records and comprehensive VA examinations in 
September 2005, the esophageal examiner commented that only 
the veteran's history connected this problem to service and 
that there was no evidence in the service medical records 
that he was treated for dysphagia or gastrointestinal 
disturbances during active duty.  On dermatology examination 
that same month, the VA examiner stated that there was no 
indication of the veteran having skin pathology during his 
military service.  

It is well established that as layperson, the appellant alone 
cannot support the claim on the basis of his assertions alone 
as he is not competent to provide a probative opinion on a 
medical matter.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  In 
this instance, there is no showing that the veteran was 
treated for skin symptoms or hiatal hernia in service, and 
there is no competent clinical evidence that either of these 
disorders is related to service.  The Board thus concludes 
that service connection for a skin problem and hiatal hernia 
must be denied for the reasons stated above.  See 38 U.S.C.A. 
§ 1131 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 (2005).

2.  Service connection for left leg or knee disorder and 
disability manifested by memory loss.

The veteran asserts that as a result of vehicular injury in 
1958 while in service, he has had chronic left leg and knee 
disability, as well as memory loss from head trauma since 
that time.  

The Board observes in this regard that the veteran was indeed 
treated for superficial abrasions of the left leg during 
active duty.  He also sustained a laceration of the scalp at 
that time that was sutured.  The Board notes, however, that 
following such injuries, there is no indication in the 
service medical records that the appellant was treated for 
any chronic left leg or knee residuals, nor were any 
complaints referable to memory loss recorded.  Evidence of 
left knee disability was first clinically indicated in July 
1991 when the veteran was shown to have undergone arthroscopy 
with medial meniscectomy and incision of Baker's cyst at St. 
Mary's Hospital.  On VA joints examination in January 2005, 
the examiner clearly indicated that there was no evidence of 
internal derangement of the knee during service or at any 
time prior to the knee problem in 1991.  The examiner opined 
that from clinical information available, to include review 
of the claims folder, the veteran's left knee pathology was 
not likely service related.

The Board notes that the first indication of memory loss 
appears in the record in October 1999 when the veteran filed 
a claim for service connection.  The Board observes, however, 
that when examined by the VA in September 2005, the examiner 
opined that based on a review of the claims folder and recent 
examination, it was felt that the primary cause of the 
veteran's memory problems appeared to be his tumor and the 
surgery to remove it.  It was also added that there was no 
clear connection between the environmental factors reported 
by the veteran as a reason for his cognitive difficulties and 
subsequent memory problems.

Although the veteran now contends that he now has left lower 
extremity and knee problems as well as memory loss as the 
result of injury in service, it not shown that such trauma 
resulted in any chronic residuals relating to the claimed 
disorders.  See 38 C.F.R. § 3.303.  He is now shown to have 
degenerative changes of the left knee but these were not 
demonstrated within one year of discharge from active duty.  
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1131 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.307, 3.309 (2005).  The clinical 
evidence does not show a relationship to service in either 
instance.  No physician has attributed such conditions to any 
incident of active duty.  Moreover, examiners have clearly 
indicated that left lower extremity disability and memory 
loss are of post-service onset.  As noted previously, as a 
layperson, the appellant is not considered competent to offer 
an opinion as to matters requiring specialized knowledge.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); See also 
Clark v. Derwinski, 2 Vet. App. 166 (1992). See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  Under the circumstances, 
service connection for a left lower extremity and knee 
disorder and disability manifested by memory loss must be 
denied.

The preponderance of the evidence is against these claims, 
and the benefit-of-the-doubt doctrine does not apply.  38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2005), see also Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001)


ORDER

Service connection for a skin disorder is denied.

Service connection for left lower extremity or knee 
disability is denied.

Service connection for hiatal hernia is denied.

Service connection for disability manifested by memory loss 
is denied.


REMAND

As noted above, the veteran was involved in a motor scooter 
accident in June 1958 with injuries that included laceration 
of the left forehead that was sutured.  It was noted that 
neurological examination remained essentially negative.  In 
January 1961, a clinical entry indicated that he struck his 
head the day before and was experiencing headaches.  Physical 
examination was unremarkable.  It was reported that his post-
injury course was unremarkable.  An assessment of contusion 
over right eye was rendered.  He was prescribed an icepack.

In July 1961, it was recorded that the veteran was requesting 
a medical discharge on the basis of headaches that he related 
directly to the automobile accident in June 1958 in which he 
had sustained a laceration of the scalp.  He indicated that 
such symptoms had been bothering him for three years and that 
he treated himself with aspirin so that he could serve his 
full tour of duty.  An electroencephalogram (EEG) was 
scheduled that was interpreted as normal.

The veteran was afforded an ophthalmologic consultation in 
July 1961 for complaints of headaches and impaired distant 
vision.  Following examination, diagnoses of compound myopic 
astigmatism, myopia and hypertropia were rendered.  

Upon examination in August 1961 for separation from service, 
the appellant complained of headaches in the right and left 
frontal areas.  He related that he had had them daily since 
the accident in June 1958, and that they occurred three to 
four times a day, were throbbing in character and lasted two 
hours at a time.  It was reported that no neurologic deficit 
was found at the time of the accident and that skull films, 
and EEG were also normal.  The summary of defects included 
headaches of undetermined etiology.

The veteran filed a claim for service connection in July 1963 
for conditions that included residuals of head injury which 
he indicated caused headaches.  VA examination was scheduled 
in October 1963, to include a special neurological 
evaluation.  The appellant related that he had had severe 
headaches since striking his head on a guard rail in 1960.  
He characterized them as constant and throbbing in the 
frontal region.  A skull series was interpreted as showing no 
demonstrable pathologic process.  Following neurological 
examination, no diagnosis pertaining to headaches was 
rendered.  

Received in October 1999 was a claim for service connection 
for disorders that included headaches.

The veteran underwent VA neurological examination in January 
2005 and related that he had headaches that began 25 to 30 
years before.  He recounted history of head injury in the 
1958 motor scooter accident and stated that headaches began 
about that time and had continued to the present.  He said 
that he had headaches every day, but that they had not been 
prevented him from working as a boiler and air condition 
maintenance person.  It was reported that the veteran's 
clinical history was complicated by the history of a brain 
tumor.  The examiner noted that the veteran complained of 
chronic intermittent headaches many years before the 
meningioma was diagnosed.  

The veteran was afforded a comprehensive neurological and 
physical examination.  Pertinent diagnoses were status-post 
laceration of the left and frontal temporal scalp and chronic 
intermittent headaches as likely as not secondary to slow-
developing intracranial meningioma.  The examiner stated that 
the only inconsistency in the opinion was the fact that the 
veteran still had headaches after the meningioma was removed, 
although post-operative scarring might have had some 
etiological effect.  The examiner went on to say that "[i]n 
consideration of whether the chronic intermittent headaches 
with their unsure time of origin are connected with [the 
veteran's] motor scooter accident in 1958, it is my opinion 
that [the veteran's] headaches are not related to that 
accident nor can it be stated that if his headaches truly are 
migraine in nature that they began while he was in the 
military service.  Therefore, it is my opinion that it is not 
as likely as not that his headaches are service-connected." 

The Board finds in this instance that there is some lack of 
clarity, and by the examiner's own admission, lack of 
consistency in the opinion regarding the veteran's headaches.  
The January 2005 clinical report notes on the one hand that 
the veteran complained of chronic intermittent headaches many 
years before his brain tumor was discovered.  (The veteran 
was also followed in service for regularly recurring 
headaches, and he apparently still had headaches in 1963 when 
he filed a claim.)  The examiner subsequently opined that it 
could not be determined if the veteran's headaches began 
during military service, but diagnosed chronic intermittent 
headaches as likely as not secondary to slow-developing 
intracranial meningioma.  However, the examiner noted that 
the veteran still had headaches after the meningioma was 
removed.  Additionally, the opinion that headaches were not 
related to the in-service accident appears to be limited to 
migraine headaches.  The Board is of the opinion that such 
inconsistencies warrant further development in order to 
determine the likely nature and/or etiology of the veteran's 
complaints of headaches in service and thereafter, and 
whether current symptoms are related thereto.

Under these circumstances, the veteran's claims file should 
be made available to the VA physician that conducted the 
January 2005 examination for a supplemental review that 
clarifies the prior opinion, and provides a complete 
rationale for any conclusions reached regarding the veteran's 
headaches, especially post-traumatic headaches.  The Board 
finds that such an opinion is needed to ensure that all due 
process requirements are met.  See 38 U.S.C.A. § 5103A(d) 
(West 2002 & Supp. 2005).  The Board also emphasizes that the 
RO should arrange for the veteran to undergo a medical 
examination if the prior VA physician is unavailable or if an 
examination is needed to answer the questions posed to the VA 
physician.

The case is thus REMANDED to the RO for the following action:

1.  The VA physician who conducted the 
neurological examination in January 2005 
should review a copy of this remand and 
the veteran's claims file, and provide 
an opinion that clarifies the medical 
probabilities that headaches (including 
post-traumatic headaches) can be traced 
to the veteran's military service.  The 
service records, which show that the 
veteran was followed for headaches, 
should be reviewed.  Based on a review 
of the evidence of record, the examiner 
should provide an opinion, with complete 
rationale, as to the medical 
probabilities that the veteran now has 
headaches (including post-traumatic 
headaches vice migraine headaches) that 
are of service onset.  The opinion 
provided should be well reasoned and set 
forth in detail.  Specifically, the 
examiner is asked to respond to the 
following questions: a) What was the 
nature of the veteran's "chronic" 
headaches in service and thereafter?  b) 
What are the medical probabilities that 
the veteran's current headaches are 
traceable to injuries with chronic 
complaints in service and thereafter?

2.  The RO should ensure that the 
medical report requested above complies 
with this remand, especially with 
respect to the instructions to provide a 
medical opinion.  If the report is 
insufficient, or if any requested action 
is not undertaken or deficient, it 
should be returned to the examiner for 
necessary corrective action.  See 
Stegall v. West, 11 Vet. App. 268 
(1998).  An examination should be 
conducted if necessary to answer the 
questions posed in this remand.

3.  After undertaking any further 
development deemed appropriate, the RO 
should readjudicate the issue remaining 
on appeal.  If the benefit sought is not 
granted, the appellant should be 
provided with a supplemental statement 
of the case and afforded an opportunity 
to respond.  Thereafter, the claims 
folder should be returned to the Board 
for further consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


